UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1994


STEPHEN C. YOWELL,

                Plaintiff - Appellant,

          v.

RESIDENTIAL MORTGAGE SOLUTION, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:10-cv-00063-NKM-BWC)


Submitted:   June 29, 2012                 Decided:   August 1, 2012


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant.    Mark D. Meyer, ROSENBERG &
ASSOCIATES, LLC, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen C. Yowell appeals the district court’s order

dismissing his civil action alleging violations of the Truth in

Lending Act (“TILA”).            We have reviewed the record and find no

reversible       error.      While     our   recent      decision     in    Gilbert    v.

Residential Funding, LLC, 678 F.3d 271, 275-77 (4th Cir. 2012)

(holding that borrowers’ letter to their lender within three

years of the transaction, rather than the filing of any suit, is

all   that      is    required   for   notice      of    rescission    under    TILA),

rejects the district court’s alternative basis for dismissal, we

affirm     on        the   district     court’s         principal     reasoning       for

dismissing the case.             Yowell v. Residential Mortg. Solution,

LLC, No. 3:10-cv-00063-NKM-BWC (W.D. Va. Aug. 17, 2011).

             We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented    in    the    materials

before   the      court    and   argument        would   not   aid   the    decisional

process.

                                                                              AFFIRMED




                                             2